Citation Nr: 1816233	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability (claimed as Kaposi's sarcoma), to include as secondary to service-connected human immunodeficiency virus (HIV).

2.  Entitlement to an evaluation in excess of 10 percent for HIV for the period prior to May 2, 2012, and to an evaluation in excess of 30 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 20 percent for chronic fatigue syndrome (CFS) for the period prior to June 25, 2014.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation on account of being housebound.




REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1996 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered and remanded the Veteran's claim in June 2016 for further evidentiary development, including obtaining additional medical examinations.  Pursuant to these directives the Veteran attended evaluations in November 2016 to obtain medical evidence addressing the nature and etiology of his skin condition and the current severity of his HIV and CFS.  The RO subsequently granted a 100 percent evaluation for CFS effective June 25, 2014.  This issue remains in appellate status because higher schedular evaluations are available for CFS for the period prior to June 25, 2014.  See AB. v. Brown, 6 Vet. App 35 (1993).

Although the Veteran initiated his claim for a skin disorder by claiming service connection for Kaposi's sarcoma, the record includes numerous additional skin disabilities have been diagnosed since he filed his claim.  Therefore, the Board has broadened the claim on appeal to entitlement to service connection for a skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to May 2, 2012, the Veteran's HIV was manifested by recurrent constitutional symptoms and intermittent diarrhea and was treated with approved medications.

2.  For the entire period on appeal, the Veteran's HIV has not been manifested by pathological weight loss or AIDS-related opportunistic infection or neoplasm.

3.  For the period prior to June 25, 2014, the Veteran's CFS was manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms which were nearly constant and so severe as to restrict routine daily activities almost completely. 

4.  The Veteran's service-connected disabilities have not rendered him substantially confined to his dwelling and the immediate premises, with a reasonable certainty that the service-connected disabilities and resultant confinement will continue throughout his lifetime.

5.  The Veteran's CFS and HIV do not involve different anatomical segments or bodily systems.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for HIV, and no higher, were met for the period prior to May 2, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, Diagnostic Code (DC or Code) 6351 (2017).

2.  The criteria for an evaluation in excess of 30 percent for HIV have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, DC 6351 (2017).

3.  The criteria for an evaluation of 100 percent for CFS for the period prior to June 25, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, DC 6354 (2017).

4.  The criteria for special monthly compensation on account of being housebound have not been met.  38 U.S.C. § 1114(s), 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.350 (2017).

5.  As the Veteran has been in a receipt of a 100 percent schedular rating for CFS and the grant of a TDIU for the only other service-connected disability would result in no further benefit, the claim for a TDIU is moot.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 3.350(i), 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For the entire appellate period, the Veteran's HIV has been evaluated pursuant to DC 6351.  That code assigns a 0 percent evaluation when the HIV-related illness is asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  A 10 percent evaluation is warranted following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medications, or; with evidence of depression or memory loss with employment limitations.  The criteria for a 30 percent evaluation are met when the HIV-related illness is manifested by recurrent constitutional symptoms, intermittent diarrhea, and is being treated by approved medications.  A 30 percent evaluation is also the minimum rating assigned when T4 cell counts are less than 200 or when there is evidence of hairy cell leukoplakia or oral candidiasis.  A 60 percent evaluation under DC 6351 is appropriate when the evidence shows refractory constitutional symptoms, diarrhea, and pathological weight loss.  Alternatively, a 60 percent evaluation is the minimum evaluation following development of AIDS-related opportunistic infection or neoplasm.  Finally, a 100 percent evaluation is warranted with a showing of AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or when HIV-related illness with debility is manifested by progressive weight loss, without remission, or with few or brief remissions.  38 C.F.R. § 4.88b.

The Veteran's CFS has been evaluated pursuant to DC 6354.  That Code provides for a 10 percent evaluation when CFS causes debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms that wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year or when symptoms are controlled by continuous medication.  A 20 percent evaluation is assigned when CFS-related symptoms are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level.  This evaluation is also assigned when symptoms result in periods of incapacitation of at least two but less than four weeks total duration per year.  40 percent evaluations are warranted when symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or when symptoms wax and wane and result in periods of incapacitation of at least four but less than six weeks total duration per year.  The criteria for a 60 percent evaluation are satisfied when symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or when symptoms wax and wane and result in periods of incapacitation of at least six weeks total duration per year.  Finally, a total rating is assigned for CFS pursuant to Code 6354 when its symptoms are nearly constant and so severe as to restrict routine daily activity almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b.

II.  Increased Evaluation - HIV

The Board finds that the preponderance of the competent and credible evidence of record supports a finding that the criteria for a 30 percent evaluation for HIV, and no higher, have been met for the entire period on appeal.

There are no laboratory results from the current appellate period indicating that the Veteran's T4 cell counts have ever been less than 200 and the Veteran's clinical records are similarly devoid of any showing that the Veteran has been diagnosed with hairy cell leukoplakia or oral candidiasis.  There is also no evidence that the Veteran's HIV has progressed to AIDS or resulted in any occurrences of opportunistic infections or neoplasms.  On the contrary, the totality of the record suggests that the Veteran has been able to maintain largely good control of his HIV with the use of prescribed medications.

To evaluate the Veteran's claim, he was afforded a VA medical examination in May 2011.  At that time, the evaluating physician confirmed that the Veteran did not present with recurrent opportunistic infections.  Symptoms reported at that examination included recurrent and refractory constitutional symptoms that included difficulty falling asleep, feelings of being unrested after waking, low grade fever ever few months, constant generalized weakness, hot flashes, and ongoing fatigue.  The Veteran also had memory, loss, depressive symptoms, and difficulty with concentration in addition to near daily diarrhea.  Of note, the examiner was specifically asked to delineate which symptoms were attributed to the Veteran's CFS and which were attributable to his HIV.  The examiner indicated that nausea and diarrhea were the only symptoms related to the Veteran's HIV, with each of the other constitutional symptoms apparently caused by the Veteran's CFS.  The examiner who evaluated the Veteran at that time also indicated that the Veteran had actually gained rather than lost weight.  

As noted above, the criteria for a 60 percent evaluation require the presence of refractory constitutional symptoms, diarrhea, and pathological weight loss.  Alternatively, that evaluation is warranted when a claimant's disability has developed AIDS-related opportunistic infection or neoplasm.  Although the Veteran was shown to have constitutional symptoms and diarrhea, the evidence at that time does not support a finding of pathological weight loss.

Subsequent VA treatment records also fail to include the specific evidence necessary to satisfy the criteria for a 60 percent rating for HIV.  For instance, clinical notes from as recently as September 2016 document the Veteran's continuous good control of his HIV with medication.  The record contains similar treatment notes in March 2016, September 2015, July 2015, March 2015, January 2015, November 2014, October 2014, June 2014, November 2013, and May 2013.  These records also document the Veteran's ongoing difficulties with nausea and diarrhea.  In November 2012, the Veteran also stated that he had to wear depends and chose not to eat if he left his home due to diarrhea.  However, there is no evidence that the Veteran's constitutional symptoms and diarrhea have also been accompanied by the required pathological weight loss to warrant an evaluation under DC 6531 in excess of 30 percent.  

In making this finding, the Board has considered a March 2016 treatment note in which the Veteran's treating physician documented a loss of 60 pounds.  However, she did not attribute this weight loss to a pathological process and instead noted that the Veteran had significantly changed his diet by cutting out candy bars and sweet drinks, and stated that the Veteran had begun walking his dog twice daily from one half to three quarters of a mile each time.  Although the Veteran is competent to opine and comment upon complex medical questions as he is a trained and experienced nurse, he himself has not stated that his HIV has caused the pathological weight loss that would be necessary for a 60 percent disability evaluation for that condition. 

The Board has also considered the numerous lay statements that were submitted to the claims file in 2010 and 2011, including from his former roommate, mother, and former employer.  Similarly, the Board has considered a statement by the Veteran's treating physician from November 2011.  Each of these statements includes reports of substantial difficulties with daily activities and household chores due to extensive fatigue and other constitutional symptoms which ultimately led to the Veteran leaving his occupation.  However, as noted above, the Board finds that the probative, competent, and credible evidence of record suggests that only the Veteran's nausea and diarrhea are attributable to the Veteran's HIV and that those other symptoms have instead been associated with the Veteran's CFS.  As such, the Board does not find that these reports of additional symptoms, such as debilitating fatigue, are applicable to the evaluation of whether or not the Veteran's HIV warrants an evaluation in excess of 30 percent.  

The Board has also considered a June 2014 physician statement by the Veteran's treating doctor in which this physician noted that the Veteran's HIV-related symptoms and persistent, chronic diarrhea warrant an evaluation of 30 percent.  The competent and probative evidence of record does suggest that the Veteran's HIV has caused recurrent constitutional symptoms, intermittent diarrhea, and is being treated with approved medications and the Board finds that this June 2014 statement supports a finding that the criteria for a 30 percent disability evaluation under DC 6351 have been met for the entire appellate period.

The Veteran was afforded an additional medical examination with a contracted provider in November 2016.  The Veteran was found to have refractory constitutional symptoms of chronic fatigue, malaise, and diarrhea in addition to mild nausea.  However, this examination report also contains no evidence of pathological weight loss.  Moreover, in a statement submitted by the Veteran that same month, the Veteran explicitly acknowledged that his HIV was well-controlled except for his symptoms of chronic diarrhea and he did not allege that this condition has resulted in pathological weight loss.  Accordingly, the Board finds that the preponderance of the probative, credible, and competent evidence supports a finding that an evaluation for 30 percent, and no higher, is warranted for the entire appellate period.

III.  Increased Evaluation - CFS

As noted above, the Veteran was granted a 100 percent evaluation for his CFS effective June 25, 2014, and the current question before the Board is whether the Veteran's chronic fatigue syndrome warrants a rating in excess of 20 percent prior to that date.  A review of the Veteran's treatment records and examination reports prior to June 2014 reveals a fairly substantial level of functional impairment relating to the Veteran's CFS.  

In the course of the Veteran's appeal, he was afforded a May 2011 VA medical examination with the same physician who evaluated the Veteran's HIV.  As indicated above, with the exception of the Veteran's nausea and diarrhea, this physician reported that the presented with numerous CFS-related symptoms, including difficulty falling asleep, waking without feeling rested, low grade fever every few months, sore throat symptoms several times per week, headaches several times per week, daily chills, muscle twitches, and extensive feelings of fatigue.  The Veteran reported at that time that he was able to perform his activities of daily living and on good days was able to put dishes in the dishwasher, but that on most days he remained in a recliner or in bed.  The Veteran indicated that even the act of preparing a sandwich or snack was fatiguing and he stated that infrequent trips to the grocery store or medical appointments would be followed by two to three days of severe myalgias, arthralgia, and overwhelming fatigue.  The Veteran denied leaving his home except for infrequent grocery shopping and medical appointments.  The Veteran also indicated that his fatigue was nearly constant and that after an increase in activity, he would become so fatigued for the following two to three days that he would barely have the energy to reach the restroom.

The examiner ultimately stated that the Veteran's symptoms had been intermittent in severity through 2009, but that since that year, the Veteran's CFS caused constant impairment in his average daily activity below 50 percent.  Although this physician noted that the Veteran was not prescribed bedrest by a physician, he also explained that the Veteran had been overwhelmed by fatigue to such a degree that he was only in bed or a recliner between 60 and 90 days in the past year.  

The Veteran's roommate, mother, and former employer also submitted statements regarding their observations of the effects of the Veteran's fatigue.  In these statements, the Veteran's relative, friend, and colleague noted that the Veteran had previously been healthy and a good worker, but began having health problems in 2008 or 2009.  They reported symptoms of extreme tiredness and fatigue and the Veteran's former employer noted that the Veteran would at times have to stop working partway through the day before he eventually became too fatigued to work at all.  T.T., the Veteran's former roommate, also noted that the Veteran continued to work but that his progressive fatigue became so severe that the Veteran could no longer work or complete household chores.  In May 2011, the Veteran's mother noted that the Veteran had previously been an active and outgoing person, but that since he moved in with her, the Veteran spent most of his time in bed or on a recliner and only left his room a few times a week, moving slowly and with an occasional limp.

These individuals are competent to report on the observable effects of the Veteran's CFS, including the significant fatigue the Veteran demonstrated with household chores and in the workplace.  The Board also finds no reason to doubt their credibility and the similarities between their reports and the Veteran's own assertions to both treating and non-treating clinicians bolsters the probative weight of these statements.  

Clinical treatment notes also indicate that the Veteran experienced substantial and debilitating fatigue prior to June 2014.  For instance, the Veteran's symptoms and fatigue were noted to be so significant that by October 2011, a VA treatment facility provided the Veteran with a 4-wheeled rolling walker.  At a clinical evaluation that month, the Veteran submitted a symptom log that he had been keeping since April 2011 that documented the Veteran's difficulty falling asleep, fatigue, body aches, joint pains, dizziness, muscle pain, poor concentration, and forgetfulness.  

In November 2011, the Veteran's treating physician submitted a statement in which she reported that the Veteran had no improvement in his symptoms since he retired from his position as a nurse in 2009.  She indicated that the Veteran had extreme exhaustion following even minimal physical exertion and was provided a walker with a seat in order to travel the distance from the clinic to the parking garage.  This physician also stated that the Veteran's symptoms were severe enough to interfere with the attention and concentration needed to perform even simple work tasks.

Although the record indicates that the Veteran subsequently was able to purchase a camper and live alone in early 2012, a treatment note from May of that year reported that the Veteran found it difficult to do everything for himself.  Treatment notes from the latter half of 2012 and continuing through 2014 document consistent reports of significant fatigue and exhaustion along with symptoms of headaches, myalgia or arthralgia, and cognitive deficits.  

The Board finds that the preponderance of probative and competent evidence, as documented above, reflect a severe level of CFS-related exhaustion, fatigue, headaches, and cognitive impairment that have substantially restricted the Veteran's ability to successfully perform routine daily activities.  These symptoms eventually led to his receipt of a walker with a seat and caused the Veteran to leave his occupation and move in with his parents.  Taken with the probative and competent report of the Veteran's mother, former employer, and former roommate, and given the clinical findings noted in the May 2011 VA examination report, the Board finds that the Veteran's CFS has caused debilitating fatigue and other signs and symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the criteria for a 100 percent rating for CFS for the period prior to June 25, 2014, have been met.




IV.  Special Monthly Compensation 

The issue of entitlement to special monthly compensation on account of being housebound has also been certified to the Board.  Such compensation is payable pursuant to 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or, 4.30 (temporary total convalescence rating).  Additionally, a total disability rating based on individual unemployability (TDIU) may meet the criterion, but only if assigned for a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

As determined by this decision, the Veteran has been assigned a 100 percent evaluation for CFS for the entire appeal period and a 30 percent evaluation for HIV.  As these are the only two disabilities for which the Veteran has been service connected, the Board does not find that the criteria for housebound compensation under 38 C.F.R. § 3.350(i)(1) have been met.  The Board also does not find that the Veteran has been permanently housebound by reason of a service-connected disability or disabilities.

To be considered permanently housebound, 38 C.F.R. § 3.350(i)(2) specifically states that a claimant must be substantially confined as a direct result of a service-connected disability to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinic areas.  That regulation also requires that it be "reasonably certain" that the service-connected disability or disabilities and resulting confinement will continue throughout the lifetime of the claimant.

The Board has found above that the Veteran's impairments have resulted in substantial limitations and that his CFS in particular have caused severe restrictions to his daily activities.  These symptoms have caused him to be prescribed a walker with a seat in order to attend his medical appointments.  A privately-contracted November 2016 examination report arranged for by VA also indicated that the Veteran had refractory diarrhea that manifested in daily episodes.  The Veteran contended in a statement submitted the same month as that medical evaluation that if he pushes himself too far, it takes him several days to week to recover and that on some days, he could only walk his pet, eat, and use the restroom.  At that time, the Veteran stated that he spent at least 20 hours per day in bed, in a recliner, or lying on a couch.  

The Board does not doubt the Veteran's sincerity and the significant limitations that are caused by his CFS and HIV and is sympathetic to his arguments.  However, the Board is bound by the regulations and, to succeed in a claim for special monthly compensation due to housebound status, the evidence must document a reasonable certainty that the service-connected disabilities render him substantially confined to his home and that this confinement will continue throughout his lifetime.  Despite the significant limitations that the Veteran's symptoms have caused, the May 2011 VA medical examination indicated that the Veteran continued to attend medical appointments and perform infrequent grocery shopping.  By 2012, the Veteran's treatment notes state that he was able to live independently in a camper by the beach that he purchased.  Of particular relevance, a VA treatment record from March 2016 indicated that the Veteran was able to lose a significant amount of weight after walking his dog for up to three quarters of a mile twice per day.  In his November 2016 statement, the Veteran again acknowledged that he continued to walk his pet and that, although he needed a seated walker, he was able to attend VA medical appointments.  

The Board finds that these statements and treatment records represent competent, credible, and probative evidence that the Veteran has been able to continue to leave the premises his home on a regular basis despite his disabilities and prevent the Board from finding that there is a reasonable certainty that the Veteran has been confined to his dwelling and the immediate premises and that such confinement will continue through his lifetime.  As this evidence is the most probative with respect to that question, the Board finds that the preponderance of the evidence is against his claim for special monthly compensation and this appeal must be denied. 

VI.  TDIU

The Veteran has also appealed to the Board the issue of entitlement to a total disability rating based on individual unemployability.  As the Board finds that the Veteran has met the criteria for a 100 percent schedular rating throughout the entire period on appeal, it would appear at first glance that the Veteran's claim for TDIU is therefore moot.  

However, the United States Court of Appeals for Veterans Claims (Court) has determined that a claim for a TDIU is not automatically extinguished by the grant of a 100 percent schedular rating.  In Bradley, supra, the Court held that when a total schedular disability evaluation is in effect and there is another service-connected disability or set of disabilities distinct from the disability in receipt of a total evaluation, a TDIU based on those other disabilities may form the basis for an award of special monthly compensation.  

The Board ultimately finds that the scenario envisioned by the Court in Bradley is not present in the instant case and that the Veteran's claim for a TDIU is moot.  As noted above, to succeed in a claim for "housebound" special monthly compensation, there must be a single disability rated at 100 percent and a separate disability evaluated at least at 60 percent.  38 C.F.R. § 3.350(i)(1).  Alternatively, the claim would succeed if at least one disability was rated at 100 percent and the claimant was found to be permanently housebound.  38 C.F.R. § 3.350(i)(2).  The Board has found that the Veteran has not been permanently housebound by his service-connected disabilities pursuant to 38 C.F.R. § 3.350(i)(2).  As such, the only other avenue that would allow for "housebound" special monthly compensation is to find that the Veteran's other service-connected disability satisfies the criteria for a 60 percent evaluation or satisfies the criteria for a TDIU.

The Board found above that an evaluation in excess of 30 percent is not warranted in this case.  However, even assuming that the Veteran's HIV did independently prevent the Veteran from securing and following substantial gainful employment, or assuming that the schedular criteria for a 60 percent evaluation for HIV were met, such a finding would not result in any additional benefit to the Veteran.  Specifically, the language of 38 C.F.R. § 3.350(i)(1) explicitly holds that the additional disability rated at least at 60 percent must be "separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems."  (emphasis added).

Here, both of the Veteran's service connected disabilities have been evaluated pursuant to 38 C.F.R. § 4.88b, which sets forth the schedule of ratings for infectious diseases, immune disorders, and nutritional deficiencies.  As noted above, there has been some confusion in the record as to which symptoms are attributable to the Veteran's HIV and which to his CFS.  Nonetheless, it cannot be said that these disabilities involve distinct bodily systems.  As such, even if the evidence were to show that the Veteran's HIV would solely render him individually unemployable, because HIV involves the same bodily systems or anatomical segments as CFS, special monthly compensation pursuant to 38 C.F.R. § 3.350(i)(1) would not be available to him.  

Accordingly, the award of TDIU based solely on HIV can result in no further benefit to the Veteran.  Where the law and not the evidence is dispositive, a claim should be denied and the appeal to the Board must be terminated "because of the absence of legal merit or lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Given these circumstances, the Veteran's claim for a TDIU is moot.

VII.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Here, the record does not contain any contention that the Veteran has received insufficient notice with respect to his claim.

As part of its duty to assist a claimant, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).   Here, all relevant VA treatment records appear to have been associated with the claims file and the claims file also contains disability records from the Social Security Administration.  

The Veteran has also been afforded VA or private medical examinations in connection with his claims in May 2011 and November 2016.  The Board is satisfied that these medical examinations contain a sufficient and adequate history of the Veteran's CFS and HIV, and they adequately describe the severity and nature of these disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board also finds that, with respect to the Veteran's claims for special monthly compensation and an increased evaluation for HIV, there has been substantial compliance with its June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Ultimately, the Board finds that VA's duties to notify and assist have been satisfied in this claim


ORDER

An evaluation of 30 percent for HIV, and no higher, is granted for the period from February 24, 2010, to May 1, 2012.

An evaluation in excess of 30 percent for HIV is denied.

An evaluation of 100 percent for CFS for the period prior to June 25, 2014, is granted.

Special monthly compensation on account of being housebound is denied.

The appeal for a TDIU, having been rendered moot, is dismissed.




REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary so that VA can satisfy its duties under Stegall and obtain an adequate medical opinion regarding the Veteran's skin disability.

As indicated above, the Board previously remanded this matter in June 2016 in order to, in part, obtain a medical examination for the Veteran's skin disability.  In its remand directives, the Board noted that the Veteran had been diagnosed with angiolipomas, cherry angiomas, benign nevi, dermatitis of the scrotum and penis, verrucae of the scalp, and "SK" (presumably seborrheic keratosis) of the right temple/scalp.  The Board also instructed the examiner to review the claims file, personally evaluate the Veteran, and provide an opinion regarding whether it was at least as likely as not that any of the Veteran's skin disorders that had been diagnosed since February 2010 was related to service, due to or caused by HIV, or aggravated by HIV.  

Pursuant to the Board's remand directives, the Veteran attended a privately-contracted dermatological examination in November 2016.  The examiner ultimately felt that it was less likely than not that the "claimed condition" was incurred in or caused by service or proximately due to or the result of the Veteran's service-connected condition.  However, in the rationale for these opinions, the examiner appears to have focused only on the Veteran's initially-claimed condition of Kaposi's sarcoma.  The examiner noted that this condition was neither directly nor secondarily related to the Veteran's service.  The examiner then stated that the Veteran's "other skin findings are not specific to HIV."  

Although the dermatological disabilities the Veteran has had since he filed his claim in February 2010 may not be "specific" to HIV, the Veteran may still succeed on a claim for service connection for these disabilities if it is shown that the condition is proximately due to or has been aggravated by a service-connected disability such as HIV.  A service connection claim for those disabilities will also succeed if the disability is directly caused by or was incurred in active duty service.  As the November 2016 medical opinion provides no insight into those questions, the Board finds that it is not adequate and that there has not been substantial compliance with its June 2016 remand directives.  See Stegall; D'Aries, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to any disability of the skin and associate them with the Veteran's claims file.

2.  Thereafter, obtain an addendum opinion from a qualified medical professional to determine the etiology of any skin condition that has been diagnosed since February 2010.  The examiner should review the entire claims file, to include this remand, and notate review of the record in the examination report or opinion.  The examiner should specifically discuss the dermatological diagnoses found in the November 2016 medical examination of dermatitis, angiolipomas, benign nevi, cherry angiomas, and verrucae.  The examiner is asked to provide an opinion and a complete rationale regarding the following items:

a.  With respect to any of the skin diagnoses that have been present since February 2010, is it at least as likely as not (50 percent probability or greater) that any such disability was incurred in or is otherwise etiologically related to the Veteran's active duty service?

b.  With respect to any of the skin diagnoses that have been present since February 2010, is it at least as likely as not (50 percent probability or greater) that the disability is proximately due to the Veteran's service-connected conditions of chronic fatigue syndrome or HIV, to include the medication he has been prescribed for those disabilities?

c.  With respect to any of the skin diagnoses that have been present since February 2010, is it at least as likely as not (50 percent probability or greater) that the disability has been aggravated by (worsened in severity beyond the natural progression of the disease) the Veteran's service-connected conditions, including his chronic fatigue syndrome and HIV?

3.  After ensuring compliance with the directives above, complete any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


